DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I, Species A defined by claims 1-12 in the reply filed on 8 March 2021 is acknowledged. 
Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8 March 2021. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 22 November 2019, 11 December 2019, and 16 March 2021 were filed in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. However, Applicant should note that the large number of references in the attached IDS have been considered by the Examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. See MPEP 609.05(b). Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action. 
Specification
The listing of references in the specification is not a proper information disclosure statement. 37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but 
The disclosure is objected to because of the following informalities: 
[0003] – Comma required between “bundle branches” and “and” in “The cardiac conduction system includes the sinus atrial (SA) node, the atrioventricular (AV) node, the bundle of His, bundle branches and Purkinje fibers.”
Appropriate correction is required.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “120” in Figures 14 & 15 (e.g. [0142] & [0148]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 5 and 11 are objected to because of the following informalities:  
Claim 5: “and mechanical activity of the heart” should be changed to “and mechanical activity of the patient’s
Claim 11: “to deliver pacing at the plurality of heartrates” should be changed to “to deliver pacing therapy at the plurality of heartrates” to be consistent with the preamble. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites limitations, “the right atrium of a patient's heart” and “the left ventricle of a patient's heart”. However, later in the claim, “the patient's heart” is used limitations  “a therapy delivery circuit operably coupled to the plurality of electrodes to deliver cardiac therapy to the patient's heart; a sensing circuit operably coupled to the plurality of electrodes to sense electrical activity of the patient's heart.” It is unclear whether “the patient’s heart” is referring to the heart listed in limitation “the right atrium of a patient's heart” and “the left ventricle of a patient's heart”. For examination purposes, it is interpreted that “the left ventricle of a patient's heart”, refers to the same patient recited in “the right atrium of a patient's heart.” Thus, for “the left ventricle of a patient's heart”,  “a” should be changed to “the” to follow the antecedent basis of “the right atrium of a patient's heart”.
Claim 10 states “at a plurality of AV pacing delays” in “measure physiological response information at a plurality of AV pacing delays”. However it is unclear whether “at a plurality of AV pacing 
Claim 10 states “measure a measured AV delay”. It is unclear how one of ordinary skill of the art would measure an AV delay that is already measured/recorded. For examination purposes, “measure a measured AV delay” is interpreted as measure an AV delay at each heartrate. 
 The dependent claim inherit the deficiencies. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1 and 5-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hou et al. (US 2014/0107723 A1; hereinafter Hou) in view of Stegemann et al. (US 2008/0103539 A1; hereinafter Stegemann).
Regarding claim 1, Hou teaches an implantable medical device (e.g. abstract; [0018]; Figure 1, item 300) comprising: a plurality of electrodes (e.g. Figure 3A, items 310-312; [0072])comprising: a right atrial electrode (e.g. Figure 3A, item 310/311) positionable within the right atrium to deliver cardiac therapy to, or sense electrical activity of, the right atrium of a patient's heart (e.g. Figure 1, item 30; Figure 3C, item 350; [0018]; [0073]) and a tissue-piercing electrode (e.g. Figure 3A, item 312) implantable through the right atrial endocardium and central fibrous body to deliver cardiac therapy to, or sense electrical activity of, the left ventricle of a patient's heart (e.g. Figure 1, item 40; Figure 3C, item 350; [0018]; [0074]); a therapy delivery circuit (i.e. charge storage) operably coupled to the plurality of electrodes to deliver cardiac therapy to the patient's heart (e.g. Figure 3A, item 324; [0079]) ; a sensing circuit (i.e. sensing circuit) operably coupled to the plurality of electrodes to sense electrical activity of the patient's heart (e.g. Figure 3A, item 322; [0079]); and a controller comprising processing circuitry operably coupled to the therapy delivery circuit and the sensing circuit (e.g. Figure 3A, item 320; [0080]; [0082]-[0083]), with the control configured to deliver therapy using one or both of the tissue- piercing electrode and the right atrial electrode (e.g. [0079]-[0080]; [0082]-[0083]).
Hou fails to teach that the controller is configured to: calibrate a pacing therapy for a plurality of heartrates and a plurality of AV delays based on measured physiological response information. 
In the same field of endeavor, Stegemann teaches a method, apparatus, or system to identify optimal parameters for programming a cardiac stimulator (e.g. Figure 1, item 14; abstract; [0011]) with the controller (i.e. microprocessor; Figure 2) configured to: calibrate a pacing therapy for a plurality of 
	Regarding claim 5, Hou in view of Stegemann teaches the invention as claimed but does not specifically teach a measured physiological response information comprises one or more of: markers of resynchronization based on surface electrocardiogram morphology and duration of depolarization (QRS) complex; cardiac dyssynchrony quantified by external imaging modalities measuring cardiac motion and mechanical components of cardiac function; and mechanical activity of the heart measured by a device integrated accelerometer. However,  Stegemann further discloses a measured physiological response information comprising mechanical activity of the heart measured by a device integrated accelerometer (e.g. [0018]; [0022]; [0030];[0043]) to monitor the pacing interval efficiency for a patient’s hemodynamic state and provide optimized therapy (e.g. [0002]-[0003]; [0011]; [0018]). It would have been obvious to one having ordinary skill in the art before the effective filing date to further modify the system as taught by Hou with the measured physiological response information comprises mechanical activity of the heart measured by a device integrated accelerometer as taught by Stegemann in order to provide the predictable results of optimized therapy based on the patient’s hemodynamic state and cardiac function. 
Regarding claim 6, Hou in view of Stegemann teaches the invention as claimed but does not specifically teach to calibrate the pacing therapy or to deliver the pacing therapy, the controller is further configured to determine an offset to apply to a measured AV delay at a measured heartrate. 
Regarding claim 7, Hou in view of Stegemann teaches the invention as claimed but does not specifically teach to calibrate the pacing therapy or to deliver the pacing therapy, the controller is further configured to determine a percentage to apply to a measured AV delay at a measured heartrate. However,  Stegemann further discloses to calibrate the pacing therapy or to deliver the pacing therapy, the controller is further configured to determine a percentage (i.e. increment or non-linear sampling scheme) to apply to a measured AV delay at a measured heartrate (e.g. [0043]-[0045]) to provide optimal pacing intervals for each patient (e.g. [0002]; [0004]; [0011]). It would have been obvious to one having ordinary skill in the art before the effective filing date to further modify the system as taught by Hou with a controller configured to determine a percentage (i.e. increment or non-linear sampling scheme) to apply to a measured AV delay at a measured heartrate as taught by Stegemann in order to provide the predictable results of optimal pacing intervals for improved cardiac function.
Regarding claim 8, Hou in view of Stegemann teaches the invention as claimed and Hou further discloses different embodiments in which the device 300 provides dual chamber functionality despite the entire device is located in one chamber and is capable to be configured of delivering stimulus and 
Regarding claim 9, Hou in view of Stegemann teaches the invention as claimed and Hou further discloses the tissue-piercing electrode is implantable from the triangle of Koch region of the right atrium through the right atrial endocardium and central fibrous body to deliver cardiac therapy to or sense electrical activity in the basal and/or septal region of the left ventricular myocardium of the left ventricle of the patient's heart (e.g. [0019]; [0071]; [0075]).
Regarding claim 10, Hou in view of Stegemann teaches the invention as claimed except for to calibrate the pacing therapy, the controller is further configured to: monitor electrical or mechanical activity, of the right atrium and the left ventricle, at the plurality of heartrates; measure physiological response information at a plurality of AV pacing delays for each heartrate in the plurality of heartrates; select an optimal AV pacing delay from the plurality of AV pacing delays for each heartrate based on the measured physiological response information; measure a measured AV delay at each heartrate in the plurality of heartrates; determine a modification parameter for the measured AV delay at each heartrate based on the corresponding optimal AV pacing delay; and store the modification parameter at each heartrate for use in delivering the pacing therapy. However, Stegemann discloses that to calibrate the pacing therapy, the controller is further configured to: monitor electrical or mechanical activity, of the right atrium and the left ventricle, at the plurality of heartrates (e.g. [0014]-[0015]; [0039]); measure physiological response information (i.e. hemodynamic state) at a plurality of AV pacing delays for each heartrate in the plurality of heartrates (e.g. [0043]-[0045]); select an optimal AV pacing delay from the plurality of AV pacing delays for each heartrate based on the measured physiological response information (e.g. [0043]-[0045]); measure a measured AV delay (i.e. set of AV intervals) at each heartrate in the plurality of heartrates (e.g. [0043]-[0045]); determine a modification parameter (i.e. conduct a pacing parameter optimization routine)  for the measured AV delay at each heartrate based 
Regarding claim 11, Hou in view of Stegemann teaches the invention as claimed except for to calibrate the pacing therapy, the controller is further configured to deliver pacing at the plurality of heartrates while monitoring electrical or mechanical activity, of the right atrium and the left ventricle.
However, Stegemann further discloses to calibrate the pacing therapy, the controller is further configured to deliver (i.e. deploy) pacing at the plurality of heartrates while monitoring electrical or mechanical activity, of the right atrium and the left ventricle (e.g. [0048]). It would have been obvious to one having ordinary skill in the art before the effective filing date to further modify the system as taught by Hou with a controller as taught by Stegemann in order to provide optimal pacing intervals for each patient (e.g. [0002]; [0004]; [0011]).
Regarding claim 12, Hou in view of Stegemann teaches the invention as claimed except for 
to deliver the pacing therapy, the controller is further configured to: retrieve a modification parameter based on a measured heartrate; and deliver pacing therapy based on the modification parameter and a measured AV delay. However, Stegemann further discloses to deliver the pacing therapy, the controller is further configured to: retrieve a modification parameter based on a measured heartrate (e.g. [0043]-[0045]; [0048]); and deliver (i.e. deploy) pacing therapy based on the modification parameter and a measured AV delay (e.g. [0048]). It would have been obvious to one having ordinary skill in the art before the effective filing date to further modify the system as taught by Hou with a controller as taught by Stegemann in order to provide optimal pacing intervals for each patient (e.g. [0002]; [0004]; [0011]).

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Hou et al. (US 2014/0107723 A1; hereinafter Hou) in view of Stegemann et al. (US 2008/0103539 A1; hereinafter Stegemann) and in further view of Gillberg et al. (US 2016/0045744 A1; hereinafter Gillberg).
Regarding claim 2, Hou in view of Stegemann teaches the claimed invention except for the controller is further configured to calibrate the pacing therapy using an electrode apparatus comprising a plurality of external electrodes to monitor electrical activity from tissue of the patient. In the same field of endeavor, Gillberg teaches systems and methods for evaluating cardiac therapy with the use of external electrode apparatus to provide electrical heterogeneity information (e.g. [0006]; Figure 4, item 200). Furthermore, Gillberg teaches a controller (e.g. Figure 10A) is further configured to calibrate the pacing therapy using an electrode apparatus comprising a plurality of external electrodes to monitor electrical activity from tissue of the patient (e.g. Figure 1, item 110; Figure 4, item 200; [0037]; [0069]-[0074]) to assist with determining effective and/or optimal pacing therapy to the patient in a noninvasive manner (e.g. [0004]; [0059]). It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the system as taught by Hou in view of Stegemann, with controller (e.g. Figure 10A) is further configured to calibrate the pacing therapy using an electrode apparatus comprising a plurality of external electrodes to monitor electrical activity from tissue of the patient as taught by Gillberg, in order to provide the predictable results of determining effective and/or optimal pacing therapy to the patient in a noninvasive manner.
Regarding claim 3, Hou in view of Stegemann and in further view of Gillberg, teaches the claimed invention except for the measured physiological response information comprises electrical heterogeneity information (EHI) generated from the monitored electrical activity from the electrode apparatus, the EHI is representative of one or both of mechanical cardiac functionality and electrical cardiac functionality. Gillberg teaches the measured physiological response information comprises electrical heterogeneity information (EHI) generated from the monitored electrical activity from the 
Regarding claim 4, Hou in view of Stegemann and in further view of Gillberg, teaches the claimed invention except for the EHI comprises a metric of standard deviation of activation times (SDAT). Gillberg teaches the EHI comprises a metric of standard deviation of activation times (SDAT) (e.g. [0073]) to assist with determining effective and/or optimal pacing therapy to the patient in a noninvasive manner with the external electrode apparatus (e.g. [0004]; [0059]). It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the system as taught by Hou in view of Stegemann, with the EHI comprises a metric of standard deviation of activation times (SDAT) as taught by Gillberg, in order to provide the predictable results of determining effective and/or optimal pacing therapy to the patient in a noninvasive manner with the external electrode apparatus.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20050137632 A1 – discloses method for setting an optimal AVD interval used for delivering cardiac resynchronization therapy.
US 20120109244 A1 – discloses methods for delivering cardiac resynchronization therapy to heart based on programmable parameters such as AV delay value and patient’s response. 
US 20130197599 A1 – discloses CRT delivered to a heart based on intrinsic AV conduction of the heart. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN J KUKLA whose telephone number is (571)272-7250.  The examiner can normally be reached on M-F 8-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KAREN J KUKLA/Examiner, Art Unit 3792                                                                                                                                                                                                        
/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792